                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII



CHARDONNAY PANTASTICO,                         CIVIL NO. 18-00065 JAO-WRP
                     Plaintiff, ORDER GRANTING STATE
                                DEFENDANTS’ MOTION FOR
     vs.                        SUMMARY JUDGMENT,
DEPARTMENT OF EDUCATION, State GRANTING IN PART AND
of Hawai‘i; et al.,             DENYING IN PART DEFENDANT
                                NAGAMINE’S MOTION FOR
                    Defendants. JUDGMENT ON THE
                                PLEADINGS, AND GRANTING
                                DEFENDANT HERMOSURA’S
                                MOTION FOR JUDGMENT ON
                                THE PLEADINGS




ORDER GRANTING STATE DEFENDANTS’ MOTION FOR SUMMARY
    JUDGMENT, GRANTING IN PART AND DENYING IN PART
  DEFENDANT NAGAMINE’S MOTION FOR JUDGMENT ON THE
PLEADINGS, AND GRANTING DEFENDANT HERMOSURA’S MOTION
            FOR JUDGMENT ON THE PLEADINGS

      This case concerns the alleged sexual harassment of Plaintiff by her softball

coach at James P. Campbell High School (“Campbell”) and the school’s alleged

failure to prevent it. Plaintiff also asserts that Campbell’s female athletic facilities

were not equal to the male athletic facilities in violation of Title IX. Plaintiff

brings her claims against two defendants in their individual capacities, Kevin
Nagamine and Michael Hermosura, (the “Individual Defendants”); the State of

Hawai‘i Department of Education; and certain individuals in their official

capacities (collectively the “State Defendants”).1 Before the Court are Nagamine’s

Motion for Judgment on the Pleadings, Hermosura’s Motion for Judgment on the

Pleadings, and the State Defendants’ Motion for Summary Judgment. ECF Nos.

39, 43, 44.

      For the reasons set forth below, the Court GRANTS the State Defendants’

Motion for Summary Judgment, GRANTS IN PART AND DENIES IN PART

Defendant Nagamine’s Motion for Judgment on the Pleadings, and GRANTS

Defendant Hermosura’s Motion for Judgment on the Pleadings.

                             I.     BACKGROUND

      A.      Facts

      The following facts are undisputed. Plaintiff entered Campbell in 2012 and

graduated in 2016. ECF No. 1 ¶¶ 38, 39. She was a standout softball player at

Campbell, playing for both the junior varsity and varsity teams her freshman year

and the varsity team until she graduated. Id. ¶¶ 41, 42, 45; ECF No. 52-2 ¶ 17.


1
 The “State Defendants” refer specifically to the State of Hawai‘i Department of
Education; Kathryn Matayoshi, in her official capacity as Superintendent of the
Department of Education; Naomi Takamori, in her official capacity as the former
Principal of Campbell; Jon Henry Lee, in his official capacity as the Principal of
Campbell; Duane Izumi, in his official capacity as the former Athletic Director of
Campbell; and Samuel Delos Reyes, in his official capacity as the Athletic Director
of Campbell. ECF No. 1.
                                         2
Defendant Kevin Nagamine was the head coach of the junior varsity team and was

an assistant coach of the varsity team. ECF No. 1 ¶ 45. Defendant Hermosura was

the head varsity softball coach. ECF No. 52-3 ¶¶ 12, 14.

      The Complaint alleges that during her time at Campbell, Nagamine gave

Plaintiff special attention by buying her gifts and snacks, giving her rides to

practice, and befriending her. ECF No. 1 ¶¶ 47–57. Nagamine engaged in

conversations with her about her menstrual cycles and birth control methods and

his own deteriorating marital sex life. Id. ¶¶ 54, 56. Then, when Plaintiff turned

eighteen years old but was still a student at Campbell, the two engaged in a sexual

relationship. ECF No. 1 ¶ 59. Defendant Nagamine graduated from high school

roughly twenty years before Plaintiff. See ECF No. 58 at 4.

      B.     Plaintiff’s Declarations

      In opposition to the State Defendants’ Motion for Summary Judgment,

Plaintiff submitted her own declaration and a declaration of one of her teammates

at Campbell, Kyra Hoohuli. In her declaration, Plaintiff alleges that Nagamine

often showed her and other teammates photos of naked women on his phone,

complained about his relationship with his wife, and asked Plaintiff about who she

was dating and suggested she date certain people. ECF No. 52-2 ¶¶ 16, 19, 20, 22,

23, 29, 30, 31. Hoohuli’s declaration states that Nagamine showed the softball

players pictures of porn stars and asked them which one they would rather have


                                          3
sex with; all of the softball coaches constantly made sexual jokes and openly

discussed which former softball players they would most like to have sex with; and

coach Hermosura told the players they were getting fat and that they needed to lose

weight or they wouldn’t “get any guys.” ECF No. 52-3 ¶¶ 25–30.

      According to Plaintiff’s declaration, Nagamine’s harassment of Plaintiff

increased significantly during her senior year, when Nagamine began to openly tell

Plaintiff that he could “treat her better” than the person she was dating and that he

would “show her how it was supposed to be done.” Id. ¶ 32. For Plaintiff’s

eighteenth birthday in February of 2016, Nagamine allegedly gave her a gift bag of

sports bras, athletic wear, snacks, and balloons. Id. ¶ 35. Shortly after that, the

softball team traveled to Maui for a tournament. Id. ¶ 36. One night during the

trip, Plaintiff and other female players were in the coaches’ hotel room when

Nagamine allegedly offered her a sip of alcohol and told her that if she was not

comfortable sleeping there, she could sleep in his room with his daughter. Id.

¶¶ 38–39. When she said she was fine, he insisted and said that he would carry her

to his room if he had to. Id. Plaintiff’s declaration does not indicate what else, if

anything, happened that night. After the trip, Nagamine began sending Plaintiff

approximately ten to fifteen text messages a day, explicitly stating he wanted to be

with her. Id. ¶ 41. He sent Plaintiff messages such as “I want to be with you,” and

“you’re all I think about.” Id.


                                           4
        Soon after the trip, Nagamine picked up Plaintiff for practice but instead

drove her to a nearby shopping center. He then told her that he planned to leave

his wife for her. Id. ¶ 42. Plaintiff told him that was not a good idea, but she also

felt uncomfortable disagreeing with him and did not want to do anything to upset

him because he was her coach. Plaintiff still had to play her senior year under him,

which she believed was critical to her college softball recruitment. Id. ¶¶ 43–44.

Nagamine made Plaintiff promise not to tell anyone about their potential

relationship, and then forced Plaintiff to kiss him before taking her to practice. Id.

¶ 46.

        After that, Nagamine and Plaintiff engaged in a sexual relationship that

Plaintiff felt pressured into continuing. Id. ¶¶ 43, 44, 67. While Plaintiff was still

a senior in high school, Nagamine and Plaintiff had sex in the back of his truck

before practices, and sometimes during school hours. Id. ¶¶ 50–52. After

graduating from Campbell, Plaintiff began playing softball at the University of

Hawai‘i. ECF No. 52-2 ¶¶ 58, 71. Plaintiff and Nagamine continued their sexual

relationship during Plaintiff’s freshman year in college. ECF No. 52-2 ¶¶ 58–60.

Then, when Nagamine’s wife discovered the relationship in the fall of 2016, she

informed Plaintiff’s parents that Plaintiff and Nagamine were having sex. When

Plaintiff’s father found out, he brutally assaulted her. Id. ¶¶ 64–67. After the

assault Plaintiff began suffering from depression and attempted suicide. Id. ¶¶ 68–


                                           5
70. She no longer enjoys softball as much as she used to and remains emotionally

distraught. Id. ¶¶ 71–74.

      Before this lawsuit, Plaintiff had not informed the school about the

inappropriate comments Nagamine made or the nude photos he showed the

players. Nor did Plaintiff inform the school about Nagamine’s pursuit of Plaintiff

or their sexual relationship.2 Plaintiff did, however, inform one of the assistant

coaches about her sexual relationship with Nagamine: toward the end of her senior

year, Plaintiff and Nagamine were having sex at his house when his wife came

home, and Plaintiff ran from the house. Id. ¶¶ 52–54. She called assistant coach

Ryan Palipti for a ride home and told him what happened. Id. ¶¶ 52–54.

      Plaintiff’s Complaint also alleges that the State Defendants were aware that

Nagamine had previously had a sexual relationship with an underaged softball

player at Campbell while he was a coach, but still re-hired him back to the softball

program. ECF No. 1 ¶¶ 67–68, 74; ECF No. 51 ¶ 6. Hoohuli states in her

declaration that “it was well known that Coach Kevin [Nagamine] was let go from

the Campbell girls’ softball program [in or around 1997] because he was fooling

around with an underage softball player and student at Campbell High.” ECF No.

52-3 ¶ 17. It is undisputed that: (1) at the time, Nagamine was a recent graduate of


2
  It appears that Plaintiff may have informed Hermosura of Nagamine’s conduct in
April 2017, but this was after she had already graduated and after Nagamine no
longer worked at the school. See ECF No. 45 ¶ 4.
                                          6
Campbell; (2) Nagamine married this player; and (3) Nagamine and this player are

still married. ECF No. 1 ¶¶ 61–65.

        C.    Procedural History

        Plaintiff filed her Complaint against Nagamine, Hermosura, and the State

Defendants on February 16, 2018. ECF No. 1. She asserts the following claims

against all Defendants: Violation of 42 U.S.C. § 1983 (Count 1); Violations of

Title IX for both sexual harassment and unequal athletic treatment (Count 2);

Negligence (Count 3); Negligent Hiring, Training and Supervision (Count 4);

Battery (Count 5); Negligent Infliction of Emotional Distress (Count 6);

Intentional Infliction of Emotional Distress (Count 7); Punitive Damages (Count

8).

  II.     STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        The State Defendants move for summary judgment on all Plaintiffs’ claims.

For the reasons set forth below, the Court GRANTS the State Defendants’ Motion

for Summary Judgment on Plaintiff’s federal claims (Counts 1 and 2) and

DISMISSES Plaintiff’s state law claims (Counts 3–8) WITHOUT PREJUDICE for

lack of jurisdiction.

        A.    Standard of Review

        Summary judgment is proper when there are no genuine issues of material

fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ.


                                          7
P. 56(a). Federal Rule of Civil Procedure 56(a) mandates summary judgment

“against a party who fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party will bear the

burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see

also Broussard v. Univ. of Cal. at Berkeley, 192 F.3d 1252, 1258 (9th Cir. 1999).

      “A party seeking summary judgment bears the initial burden of informing

the court of the basis for its motion and of identifying those portions of the

pleadings and discovery responses that demonstrate the absence of a genuine issue

of material fact.” Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir.

2007) (citing Celotex, 477 U.S. at 323). “When the moving party has carried its

burden under Rule 56[(a)], its opponent must do more than simply show that there

is some metaphysical doubt as to the material facts [and] . . . come forward with

specific facts showing that there is a genuine issue for trial.” Matsushita Elec.

Indus. Co. v. Zenith Radio, 475 U.S. 574, 586–87 (1986) (internal quotation marks

and citations omitted). “[A] party opposing a properly supported motion for

summary judgment may not rest upon the mere allegations or denials of his [or

her] pleading, but . . . must set forth specific facts showing that there is a genuine

issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)

(internal quotation marks omitted).




                                           8
      “An issue is ‘genuine’ only if there is a sufficient evidentiary basis on which

a reasonable fact finder could find for the nonmoving party, and a dispute is

‘material’ only if it could affect the outcome of the suit under the governing law.”

In re Barboza, 545 F.3d 702, 707 (9th Cir. 2008) (citing Anderson, 477 U.S. at

248). When considering the evidence on a motion for summary judgment, the

Court must draw all reasonable inferences on behalf of the nonmoving party.

Matsushita Elec. Indus. Co., 475 U.S. at 587; see also Posey v. Lake Pend Oreille

Sch. Dist. No. 84, 546 F.3d 1121, 1126 (9th Cir. 2008) (stating that “the evidence

of [the nonmoving party] is to be believed, and all justifiable inferences are to be

drawn in his [or her] favor”).

      B.     Analysis

             i.     Constitutional Violation under 42 U.S.C. § 1983 (Count 1)

      Plaintiff initially brought a claim against the State Defendants under 42

U.S.C. § 1983. ECF No. 1 at 17. But in her Opposition, Plaintiff expressly

abandoned that claim against the State Defendants. ECF No. 52-1 at 13. Thus, the

State Defendants’ Motion for Summary Judgment on the § 1983 claim (Count 1) is

GRANTED.

             ii.    Plaintiff’s Title IX Sexual Harassment Claim (Count 2)

      Plaintiff alleges that the State Defendants are liable for Nagamine’s sexual

harassment of her under Title IX. The State Defendants move for summary


                                          9
judgment on the grounds that they did not have actual knowledge of the

harassment and did not act deliberately indifferent to Plaintiff’s harassment. See

Gebser v. Lago Vista Independent Sch. Dist., 524 U.S. 274 (1998).

      In Gebser, the Supreme Court addressed the question of “when a school

district may be held liable . . . for the sexual harassment of a student by one of the

district’s teachers.” 524 U.S. at 277. There, a high school teacher made sexually

suggestive comments to his students, and then engaged in a sexual relationship

with an underaged student in his class. Id. at 278. The Court held that, in order to

establish damages against a school district for a teacher’s sexual harassment or

abuse of a student under Title IX, a plaintiff must show that “an official who at a

minimum ha[d] authority to address the alleged discrimination and to institute

corrective measures on the recipient’s behalf ha[d] actual knowledge of

discrimination” and responded with “deliberate indifference.”3 Id. at 290.

Critically, the school district must have had actual knowledge of the harassment;


3
  Plaintiff argues that the State Defendants can be liable if they either had actual
knowledge of the harassment or acted with deliberate indifference. But the
caselaw that Plaintiff cites unequivocally holds that the State can only be liable if it
had actual knowledge of harassment and acted with deliberate indifference. See
Gebser, 524 U.S. at 290; Doe v. Sch. Bd. of Broward Cty., 603 F.3d 1248, 1254
(11th Cir. 2010); Hyut v. State Univ. of N.Y., 352 F.3d 733, 751 (2d Cir. 2003).
Indeed, it makes no sense to hold the State liable where it learns of sexual
harassment (actual knowledge) but takes immediate and proper corrective action
(no deliberate indifference). Likewise, it is difficult to understand how the State
Defendants could possibly act with deliberate indifference to harassment of which
it has no knowledge.
                                          10
evidence that a reasonable official should have known is insufficient to impose

liability on the school district. See Oden v. N. Marianas Coll., 440 F.3d 1085,

1089 (9th Cir. 2006); Simpson v. Univ. of Colo. Boulder, 500 F.3d 1170, 1175

(10th Cir. 2007).

      Courts have also held that a school district may be liable where there is

actual knowledge of a teacher’s prior sexual harassment but was deliberately

indifferent to it, resulting in the plaintiff’s harm. See, e.g., Doe v. Sch. Bd. of

Broward Cty., Fla., 604 F.3d 1248, 1257–59 (11th Cir. 2010). Under this theory

of liability, actual knowledge of prior similar abuses which put the school on

notice that the teacher was at a “substantial risk” of abusing other students is

sufficient. Escue v. N. OK Coll., 450 F.3d 1146, 1154 (10th Cir. 2006); Broward,

604 F.3d at 1259; see also Thomas v. Bd. of Trs. of the Neb. State Colls., 667 F.

App’x 560, 562 (8th Cir. 2016). But see Baynard v. Malone, 268 F.3d 228, 237–

38 (4th Cir. 2001) (holding that district’s liability arises only on actual knowledge

“of the discriminatory conduct in question”).

      In opposition, Plaintiff does not offer any evidence that the State Defendants

had actual knowledge of Nagamine’s alleged sexual harassment of Plaintiff. In

Plaintiff’s Concise Statement of Facts, the only person alleged to have had actual

knowledge of Nagamine’s sexual relationship with Plaintiff is Ryan Palipti, one of

the softball assistant coaches. See ECF No. 51 ¶ 15. But there is no indication that


                                           11
Palipti, as an assistant coach, had the “authority to address the alleged

discrimination and to institute corrective measures on the recipient’s behalf.”

Gebser, 524 U.S. at 290; see also DeCecco v. Univ. of S.C., 918 F. Supp. 2d 471,

492 (D.S.C. 2013) (finding that a head coach did not have sufficient authority over

assistant coach harasser to warrant the university’s liability, because the assistant

coach reported to the administration not to the head coach); Baynard v. Malone,

268 F.3d 228 (4th Cir. 2001) (“It appears that the person who receives notice of the

alleged wrongdoing must have the power to fire or impose discipline.”). Thus, the

State Defendants cannot be liable based on Palipti’s actual knowledge of Plaintiff’s

relationship with Nagamine, and Plaintiff does not argue otherwise.

      Instead, Plaintiff’s theory rests on the allegation that the State Defendants

had actual knowledge that Nagamine had a prior sexual relationship with an

underaged Campbell softball player while he was a coach, and yet were

deliberately indifferent by re-hiring him. See ECF No. 52-1 at 7–9. But Plaintiff

has also failed to offer any evidence that the State Defendants had actual

knowledge of Nagamine’s alleged prior sexual relationship with a student.

      In Plaintiff’s Concise Statement of Facts, Plaintiff alleges that the State

Defendants terminated Nagamine for a prior sexual relationship with a student.

ECF No. 51 ¶¶ 2, 6, 7. The evidentiary support for this comes from the allegations

in the Complaint—which are insufficient to defeat a motion for summary


                                          12
judgment, Anderson, 477 U.S. at 248—and from Hoohuli’s declaration. Id. But

Hoohuli’s declaration does not establish a genuine issue of fact about whether the

State Defendants had actual knowledge of Nagamine’s alleged prior sexual

relationship. Hoohuli states:

      [I]t was well known that [Nagamine] was let go from the Campbell
      girls’ softball program because he was fooling around with an
      underage softball player and student at Campbell High. He ended up
      getting her pregnant. The softball girl that he got pregnant is his
      current wife[.] . . . It was also well known that [Nagamine] left the
      Campbell High School softball coaching staff twice. The first time
      was on or around 1997, when [another coach] found out that
      [Nagamine] got [his current wife] pregnant while she was a player and
      student on the Campbell team.

ECF No. 52-3 ¶¶ 17, 18, 21, 22.

      While the Court is aware of the need to draw all reasonable inferences in

favor of Plaintiff here, alleging that Nagamine’s prior relationship was “well

known” is not evidence that someone with sufficient authority actually knew about

it. Constructive knowledge—that is, what the State Defendants should have

known—is insufficient to impose liability on the State. See Oden, 440 F.3d at

1089. Further, there is nothing in Hoohuli’s declaration establishing that she has

personal knowledge of what the State Defendants knew about Nagamine’s alleged

prior sexual relationship. See Fed. R. Civ. P. 56(c)(4) (requiring declaration “be

made on personal knowledge” and setting forth facts “that would be admissible in

evidence”); see also Block v. City of L.A., 253 F.3d 410, 419 (9th Cir. 2001) (abuse


                                         13
of discretion to rely on declaration not made on personal knowledge). Indeed, at

the time of Nagamine’s alleged prior sexual relationship with a student in 1997,

Hoohuli was not even born yet. See ECF No. 52-3 ¶ 6.

      Plaintiff has not established a genuine dispute of fact regarding whether the

State Defendants knew of Nagamine’s alleged prior sexual relationship with a

student and then re-hired him despite this knowledge. ECF No. 51 ¶¶ 2, 6, 7.

Despite ample time to conduct discovery,4 Plaintiff continues to rely on bare

allegations and innuendo, which are insufficient to defeat a motion for summary

judgment. See Githere v. Consolidated Amusement Corp. Inc., 258 Fed. App’x.

122, 124 (9th Cir. 2007). Thus, because Plaintiff has failed to present any

evidence that the State Defendants had actual knowledge of any of Nagamine’s

alleged sexual harassment, the State Defendants’ Motion for Summary Judgment

on Plaintiff’s Title IX sexual harassment claim (Count 2) is GRANTED.

             iii.   Plaintiff’s Title IX Equal Treatment Claim (Count 2)

      Plaintiff also alleges that the State Defendants failed to provide Campbell’s

female athletes with certain athletic facilities in violation of Title IX’s equal

treatment requirements. ECF No. 1 ¶¶ 85, 86, 90, 91. The State Defendants move



4
 Although the discovery period is still ongoing, Plaintiff has had since August
2018 to conduct necessary discovery. See ECF No. 26. Moreover, Plaintiff did
not seek additional time to oppose summary judgment as she could have done
under Federal Rule of Civil Procedure 56(d).
                                           14
for summary judgment on the ground that Plaintiff failed to present any evidence

of gender-based inequality. ECF No. 44-1 at 10–11.

      Under Title IX’s equal treatment requirements, schools that operate

“interscholastic, intercollegiate, club or intramural athletics shall provide equal

athletic opportunity for members of both sexes.” 34 C.F.R. § 106.41(c). “[E]qual

treatment claims allege sex-based differences in the schedules, equipment,

coaching, and other factors affecting participants in athletics.” Mansourian v.

Regents of Univ. of Cal., 602 F.3d 957, 965 (9th Cir. 2010). “Compliance in the

area of equal treatment and benefits is based on an overall comparison of the male

and female athletic programs, including the provision of equipment and supplies,

the scheduling of games and practices, the availability of training facilities, the

opportunity to receive coaching, the provision of locker rooms and other facilities

and services, and publicity.” Carpio, for & on behalf of A.C. v. Fed. Way Sch.

Dist., No. C15-46 MJP, 2016 WL 8710018, at *2, 2016 U.S. Dist. LEXIS 32638,

at *4 (W.D. Wash. Mar. 11, 2016) (citing 34 C.F.R. § 106.41(c)) (emphasis

added). Disparities in athletics may constitute a Title IX violation only where the

disparity is substantial enough to deny equality of athletic opportunity.

McCormick ex rel. McCormick v. Sch. Dist. of Mamaroneck, 370 F.3d 275, 293–94

(2d Cir. 2004).




                                          15
      Plaintiff bases her claim on the allegation that the female softball players

lacked adequate athletic facilities, such as locker rooms, restrooms, and even

access to water. See ECF No. 1 at ¶¶ 9–11; ECF No. 52-1 at 10; ECF No. 51 ¶¶ 4–

5. But she offers nothing to show what facilities existed for male athletes, if any.

ECF No. 52-3 ¶ 34; see also ECF No. 51 ¶¶ 4, 5, 13. Indeed, Plaintiff’s entire

unequal treatment claim rests on Hoohuli’s declaration which states that the female

softball players did not have changing facilities and says nothing about the male

facilities. Without any comparison to the male facilities, there is no evidence of

any sex-based disparity. McCormick, 370 F.3d at 293–94.

      Thus, because Plaintiff failed to present any evidence of disparity in athletic

facilities on the basis of sex, the State Defendants’ Motion for Summary Judgment

on Plaintiff’s Title IX equal treatment claim (Count 2) is GRANTED.5

             iv.    State Law Claims

      Because the Court grants summary judgment on all the federal claims

asserted against the State Defendants, and because there is no diversity jurisdiction,

there is no basis for the Court’s continued jurisdiction over the state law claims.

See 28 U.S.C. § 1367(c)(3); Souch v. Howard, 27 F. App'x 793, 795 (9th Cir.



5
 The Court notes that this ruling has no bearing on other Title IX cases involving
Campbell. See, e.g., A.B., et al. v. Hawaii State Dep’t of Educ., et al., Civil No.
18-00477 LEK-RT. Rather, this ruling only addresses whether Plaintiff offered
enough evidence to survive a motion for summary judgment here.
                                          16
2001) (“When all federal claims have been dismissed before trial, the interests

promoted by supplemental jurisdiction are no longer present, and a court should

decline to exercise jurisdiction over state-law claims.”). Thus, the Court

DISMISSES WITHOUT PREJUDICE all remaining state law claims (Counts 3–8)

against the State Defendants.

 III.    NAGAMINE’S MOTION FOR JUDGMENT ON THE PLEADINGS

        Although Nagamine’s Motion is titled as a Motion to Dismiss under Rule

12(b)(6), counsel for Nagamine clarified at the hearing that his Motion is brought

pursuant to Rule 12(c). The standards for motions to dismiss for failing to state a

claim under Rule 12(b)(6) and Rule 12(c) are “ functionally identical,” Dworkin v.

Hustler Magazine Inc., 867 F.2d 1188, 1192 (9th Cir. 1989).

        A.    Standard of Review

        Under Rule 12(c), a party may move for judgment on the pleadings any time

“[a]fter the pleadings are closed—but early enough not to delay trial.” Fed. R. Civ.

P. 12(c). Courts may grant such motions only when, after accepting the allegations

as true and construing them in the light most favorable to the non-moving party,

the moving party is entitled to judgment as a matter of law. Fleming v. Pickard,

581 F.3d 922, 925 (9th Cir. 2009). If the motion for judgment on the pleadings is

based on a failure to state a claim upon which relief can be granted, the standard is

the same as for a motion to dismiss under Rule 12(b)(6). McGlinchy v. Shell


                                         17
Chemical Co., 845 F.2d 802, 810 (9th Cir. 1988); see also Cafasso, U.S. ex rel. v.

General Dynamics C4 Systems, Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011). The

standard for granting leave to amend under Rule 12(c) is also identical to Rule

12(b)(6). Pac. W. Grp., Inc. v. Real Time Sols., Inc., 321 F. App’x 566, 569 (9th

Cir. 2008). Thus, “Dismissal with prejudice and without leave to amend is not

appropriate unless it is clear . . . that the complaint could not be saved by

amendment.” Harris v. Cty. of Orange, 682 F.3d 1126, 1131 (9th Cir. 2012)

(quoting Eminence Capital LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir.

2003)).

      B.     Analysis

             i.     Constitutional Violations under 42 U.S.C. § 1983 (Count 1)

      Nagamine asserts that Plaintiff fails to state a claim under § 1983 because

the Complaint does not allege any specific constitutional violation. To state a

claim under § 1983, Plaintiff must plead (1) that a right secured by the Constitution

and laws of the United States was violated; and (2) that the violation was

committed by a person acting under color of state law. Naffe v. Frey, 789 F.3d

1030, 1035–36 (9th Cir. 2015). Although not explicitly stated in the Complaint,

Plaintiff contends that her § 1983 claim is based on Nagamine’s sexual harassment

of Plaintiff in violation of two constitutional rights: the right to bodily integrity

under the Due Process Clause; and “the right to an educational environment free


                                           18
from sexual harassment” under the Equal Protection Clause. ECF No. 53 at 4. In

Reply, Nagamine argues that the facts alleged do not amount to a violation of

either constitutional right. ECF No. 57 at 5–8.

      A plaintiff’s failure to plead in a complaint the specific constitutional right

allegedly violated is not per se fatal. See Reyes v. Hawai‘i, Civ. No. 17-00143-

JAO-RT, 2019 WL 1746570, at *3, 2019 U.S. Dist. LEXIS 66574, at *9–10 (D.

Haw. April 18, 2019); Little v. State of Ill. Dep't of Revenue, Bureau of Criminal

Investigation, 907 F. Supp. 280, 284 (N.D. Ill. 1995); Simmons v. Chicago Pub.

Library, 860 F. Supp. 490, 493 (N.D. Ill. 1994). The Complaint here outlines (1)

sexual intercourse between Plaintiff and Nagamine while Plaintiff was still a high

school student and (2) Nagamine’s history of grooming behavior toward Plaintiff.

The Court discusses below whether the facts alleged are sufficient to plead a

constitutional violation. The Court need not address whether Nagamine was acting

under color of law, because Nagamine has agreed, solely for purposes of this

motion, that he was. ECF No. 57 at 6–7 & n.1.

             a.    Bodily Integrity Under the Due Process Clause

      Under the Due Process Clause, people “have a fourteenth amendment liberty

interest in freedom from bodily injury.” Doe v. Claiborne Cty., Tenn., 103 F.3d

495, 506 (6th Cir. 1996). The right to one’s bodily integrity is “infringed by a

serious, as distinct from a nominal or trivial, battery.” Alexander v. DeAngelo, 329


                                          19
F.3d 912, 916 (7th Cir. 2003); see also Romero v. City of New York, 839 F. Supp.

2d 588, 626 (E.D.N.Y. 2012). Consent generally justifies a state’s bodily incursion

that would otherwise violate the right to bodily integrity. See Bibeau v. Pac. Nw.

Research Found. Inc., 188 F.3d 1105, 1112–13 (9th Cir.1999); Pabon v. Wright,

459 F.3d 241, 253 (2nd Cir. 2006); Bennett v. Pippin, 74 F.3d 578, 584, 589 (5th

Cir. 1996).

      Nonconsensual sexual penetration is, without question, a sufficiently serious

battery to warrant constitutional protection. Alexander, 329 F.3d at 916; Romero,

839 F. Supp. 2d at 626; Bennett, 74 F.3d at 584, 589. And in cases involving

sexual relations with children, the child’s lack of consent is often established as a

matter of law. See, e.g., Doe v. Taylor Indep. Sch. Dist., 15 F.3d 443, 451 (5th Cir.

1994); Romero v. City of New York, 839 F. Supp. 2d 588, 626 (E.D.N.Y. 2012).

Thus, in the educational context, where a state-employed teacher engages in sexual

acts with a student under color of law, lack of consent is often assumed. See, e.g.,

Claiborne County, 103 F.3d at 506.

      In this case, however, Plaintiff was eighteen years old when she and

Nagamine had sex. ECF No. 1 ¶ 59. Nagamine argues that because the sexual

relationship was consensual, there can be no violation. See ECF No. 57 at 7–8.

Although Plaintiff was eighteen years old at the time, and therefore legally capable

of consenting, the Ninth Circuit cautions that disparate power dynamics may


                                          20
“make it difficult to discern consent from coercion.” Wood v. Beauclair, 692 F.3d

1041, 1047 (9th Cir. 2012). Courts have recognized that unjustified coercive

means—often accomplished through disparate power dynamics—can vitiate

consent. See, e.g., Rogers v. City of Little Rock, Ark., 152 F.3d 790, 796 (8th Cir.

2003) (addressing “rape accomplished through the coercive power of [defendant’s]

status as a police officer”); Wudtke v. Davel, 128 F.3d 1057, 1059, 1063–64 (7th

Cir. 1997) (sex performed under coercive means and threats sufficient to state

bodily integrity violation); Alexander v. DeAngelo, 329 F.3d 912, 916 (7th Cir.

2003) (“Sex procured by threats . . . is a common form of rape.”).

      In Wood, a male prisoner alleged that a female prison guard molested him in

violation of his Eighth Amendment rights.6 692 F.3d at 1046–49. In overruling

the district court’s finding that there was no question of fact that the touching was

consensual, the Ninth Circuit discussed the pronounced power disparities between

prisoners and guards:

      Prisoners have no control over most aspects of their daily lives. They
      cannot choose what or when to eat, whether to turn the lights on or
      off, where to go, and what to do. They depend on prison employees
      for basic necessities, contact with their children, health care, and
      protection from other inmates.




6
 Although Wood involved an Eighth Amendment claim, the question of consent
was dispositive as it is here.
                                          21
Id. at 1047. The Ninth Circuit therefore recognized that in such power disparities,

even where sexual interactions are “voluntary” (such as where a prisoner trades

sexual services for benefits or to avoid reprisals), the sexual interactions may still

be coercive to the point of vitiating consent. Id. Because of that power dynamic,

the Ninth Circuit imposed a presumption that sexual interactions between prisoners

and guards are nonconsensual. Id. at 1049. “The state then may rebut this

presumption by showing that the conduct involved no coercive factors.” Id.

      Importantly for this case, the Ninth Circuit analogized the power disparities

in prison to that of a teacher over a student. Id. at 1047. The Ninth Circuit

observed that, just as in the prison context, the “power inequities between adults

and minors, teachers and students, and owners and slaves foster opportunities for

sexual abuse.” Id. Indeed, sexual abuse in the school setting often arises from the

teacher’s use of authority over the student. See, e.g., Taylor, 15 F.3d at 446–47

(allowing female students to receive high marks without doing work and writing

suggestive notes on homework and test papers); Stoneking, 882 F.2d at 722

(allegations of band coach using threats of reprisals); Kobrick v. Stevens, No. 3:13-

CV-2865, 2017 WL 3839945, at *8, 2017 U.S. Dist. LEXIS 141694, at *19 (M.D.

Pa. Sept. 1, 2017) (teacher formally arranged for student and teacher to spend

every study hall together). The power dynamic in high schools may be different in

degree from prisons, but it is not different in kind. Schools and their staff—hired


                                          22
not only to educate but also to protect children under their care—have significant

authority over students. Indeed, high school students, who generally still rely on

the care and supervision of parents and school officials, may in some cases be less

capable of repelling coercive sexual advances from teachers, coaches or

administrators than prisoners are from guards. See Kobrick, 2017 WL 3839945, at

*8, 2017 U.S. Dist. LEXIS 141694, at *19 (“The student-teacher relationship is

defined by a power dynamic which inherently renders the student vulnerable to

coercion by opportunistic predators.”).

      The Court therefore holds that the rebuttable presumption of non-consent

applies to sexual relationships between high school students and teachers, coaches,

or administrators of the high school, regardless of age. This presumption, of

course, does not apply to the many cases in which a minor’s inability to legally

consent will control. Here, because Plaintiff was eighteen the rebuttable

presumption applies.

      Under the Wood presumption, Plaintiff has adequately pled a cause of action

under 42 U.S.C. § 1983 for a violation of her bodily integrity based on the sexual

relationship with Defendant Nagamine, her high school softball coach.

             b.    Sexual Harassment Under the Equal Protection Clause

      “Sexual harassment by a public official in an educational setting violates the

Equal Protection Clause and is cognizable under section 1983.” S.T. v. Yakima


                                          23
School Dist. No. 7, No. 11-CV-3085-TOR, 2013 WL 807197, at *4, 2013 U.S.

Dist. LEXIS 30914, at *11 (E.D. Wash. March 5, 2013) (citing Oona R.-S. v.

McCaffrey, 143 F.3d 473, 476 (9th Cir. 1998)). Plaintiff cites to several cases

holding that sexual harassment amounting to a hostile educational environment

may be an Equal Protection violation. ECF No. 53 at 4–5. Under these cases, the

harassment must be (1) based on the plaintiff’s sex, and (2) “sufficiently severe or

pervasive to interfere unreasonably with [the plaintiff’s] educational activities.”

See Jennings v. Univ. of N.C., 482 F.3d 686, 701 (4th Cir. 2007); see also Hyut v.

State Univ. of N.Y., 352 F.3d 733, 745 (2d Cir. 2003); Walsh v. Tehachapi Unified

Sch. Dist., 827 F. Supp. 2d 1107, 1118 (E.D. Cal. 2011); Yakima, 2013 WL

807197, at *4, 2013 U.S. Dist. LEXIS 30914, at *11. The standards developed for

hostile work environment claims under Title VII apply to similar claims under

section 1983. Beardsley v. Webb, 30 F.3d 524, 529 (4th Cir. 1994).

      The parties do not dispute that the alleged harassment was based on

Plaintiff’s sex. However, the second requirement—that the harassment be

sufficiently severe and pervasive to unreasonably interfere with the plaintiff’s

educational activities—is not met here. Plaintiff failed to allege how Nagamine’s

behavior negatively impacted Plaintiff’s educational experience: the Complaint is

completely silent in this regard. And Plaintiff’s surviving bodily integrity claim

does not necessarily equate to an adequately pled cause of action under the hostile


                                          24
environment standard outlined in Jennings, 482 F.3d at 701, as the two standards

are different.

      Although the Complaint as pled fails to state a claim for sexual harassment

under the Equal Protection Clause at outlined in Jennings and Hyut, leave to

amend will be granted because allowing amendment would not necessarily be

futile. See, e.g., Harris, 682 F.3d at 1131 (9th Cir. 2012) (Under Rule 12(c),

dismissal without leave to amend “is not appropriate unless it is clear . . . that the

complaint could not be saved by amendment”).

      Nagamine argues that the Court should deny leave to amend because

Plaintiff already filed a complaint and amended it twice on these allegations in

Jane Doe v. Hawai‘i, 17-cv-00164-LEK-RLP. ECF No. 57 at 11. But this

argument is unavailing because that complaint is not before the Court. Moreover,

the court in the prior case never ruled that the complaint was insufficient. Indeed,

in the prior case, Defendants never filed any motions to dismiss, and the parties,

including Defendant Nagamine, agreed to voluntarily dismiss the complaint

without prejudice. Thus, the Court considers this complaint anew.

      Nagamine also argues that the Court should deny leave to amend because

trial is fast approaching and the deadline to amend the Complaint has passed. ECF

No. 57 at 11–13. Nagamine argues that only good cause can justify an

amendment. Id. This argument is equally unpersuasive. Nagamine’s argument


                                           25
confuses a plaintiff’s ability to voluntarily amend a complaint after the deadline

has passed under Rule 16(b)(4)’s “good cause” standard, with a Plaintiff’s right to

amend after a court dismisses a complaint for failing to state a claim. See, e.g.,

King v. Garfield Cty. Public Hosp. Dist. No. 1, No. 12-CV-0622-TOR, 2013 WL

6842534, at *4, 2013 U.S. Dist. LEXIS 180836, at *11–12 (E.D. Wash. Dec. 27,

2013). After dismissal under Rule 12(b)(6) and 12(c), the standard is whether

“amendment would be futile.” Cervantes v. Countrywide Home Loans, Inc., 656

F.3d 1034, 1041 (9th Cir. 2011); Harris, 682 F.3d at 1131. Such a distinction is of

particular importance here, where it was Nagamine who chose to file his motion

for failure to state a claim this late in the litigation, more than a year after the

Complaint was filed.

       For the reasons discussed, the Court DENIES Nagamine’s Motion for

Judgment on the Pleadings with respect to Plaintiff’s § 1983 claim based on a Due

Process violation of bodily integrity, but the Court GRANTS Nagamine’s Motion

WITH LEAVE TO AMEND with respect to the § 1983 claim based on an Equal

Protection violation.

              ii.    Title IX Claims (Count 2)

       It is unclear whether Plaintiff initially brought her Title IX claims against

Nagamine. ECF No. 1 at 19–21. Regardless, Plaintiff concedes that Title IX does

not apply to defendants in their individual capacities. ECF No. 50 at 11. Thus,


                                            26
Nagamine’s Motion to Dismiss Plaintiff’s Title IX claim against him (Count 2) is

GRANTED.

            iii.   State Law Claims (Counts 3–8)

      Nagamine moves for judgment on the pleadings of Plaintiff’s state law

claims. Nagamine argues that if the Court retains supplemental jurisdiction over

the state law claims, the Court should dismiss the Third, Fourth, Sixth and Eighth

causes of action for failing to state a claim. ECF No. 39-1 at 12–14.

            a.     Negligence / Gross Negligence (Count 3) and NIED (Count 6)

      Nagamine moves to dismiss the Third Cause of Action for

“Negligence/Gross Negligence” on the grounds that the allegations fail to state a

claim. ECF No. 39-1 at 13. Nagamine also argues that Plaintiff’s Negligent

Infliction of Emotional Distress (“NIED”) claim should be dismissed. 7 ECF No.

57 at 9.

      There are four elements of negligence under Hawai‘i law:

      (1) A duty, or obligation, recognized by the law, requiring the
      defendant to conform to a certain standard of conduct, for the
      protection of others against unreasonable risks; (2) A failure on the
      defendant's part to conform to the standard required: a breach of the
      duty; (3) A reasonably close causal connection between the conduct
      and the resulting injury; and (4) Actual loss or damage resulting to the
      interests of another.



7
  Although Nagamine only sought dismissal of the NIED claim in Reply, because
the NIED and Negligence claims are similar here, the Court addresses both claims.
                                        27
Molfino v. Yuen, 134 Haw. 181, 184 (2014) (quoting Takayama v. Kaiser Found.

Hosp., 82 Haw. 486, 498–99 (1996)). With respect to the fourth element, where

the plaintiff’s injury is solely emotional or psychological, “the plaintiff must

establish some predicate injury either to property or to another person in order

himself or herself to recover for negligently inflicted emotional distress.” Doe

Parents No. 1 v. State, Dep’t of Educ., 100 Haw. 34, 69 (2002). The general rule

in Hawai‘i is thus “that an NIED claimant must establish, incident to his or her

burden of proving actual injury . . . that someone was physically injured by the

defendant’s conduct, be it the plaintiff himself or herself or someone else.” Id. at

69–70; see also Ilae v. Tenn, Civ. No. 12-00316 ACK-KSC, 2013 WL 4499386, at

*20, 2013 U.S. Dist. LEXIS 118079, at *63–64 (D. Haw. Aug. 20, 2013).

      “However, in cases that present unique circumstances, which provide the

requisite assurance that the plaintiff’s psychological distress is trustworthy and

genuine, [the Hawai‘i Supreme Court has] not hesitated to carve out exceptions to

[the] general rule” requiring “physical injury to someone.” Id. at 70 (internal

quotation marks and alterations omitted) (quoting John & Jane Roes, 1-100 v.

FHP, Inc., 91 Haw. 470, 474 & n.6 (1999)). Thus, in Doe Parents No. 1, the

Hawai‘i Supreme Court held that no accompanying physical injury was required to

state an NIED claim that arose from the sexual fondling or molestation of children

by a school teacher. Id.


                                          28
      Here, Plaintiff’s Complaint is entirely devoid of allegations of any injury,

physical or otherwise. Plaintiff merely asserts that she “has suffered and/or will

suffer various economic, special, general and non-economic damages to be proven

at trial.” ECF No. 1 ¶ 101; ECF No. 53 at 8. Such conclusory allegations of

damages are insufficient to meet the fourth element of a negligence claim. See

Tseu ex rel. Hobbs v. Jeyte, 88 Haw. 85, 92–93 (1998) (affirming dismissal of

NIED claim for failing to allege any “physical injury to herself or another”);

Molokai Veterans Caring For Veterans v. Cty. of Maui, CIV. No. 10-00538 LEK,

2011 WL 1637330, at *28, 2011 U.S. Dist. LEXIS 46405, at *80 (D. Haw. Apr.

28, 2011) (dismissing negligence claim in part because plaintiff failed to allege any

injury). The Court notes that Plaintiff must also plead a “reasonably close causal

connection between the [negligent] conduct and the resulting injury.” Molfino, 134

Haw. at 184. Of course, Plaintiff cannot do so without pleading the alleged injury.

      For these reasons, Nagamine’s motion to dismiss the Negligence claim

(Count 3) and NIED claim (Count 6) against him is GRANTED WITH LEAVE

TO AMEND.

             b.    Negligent Hiring, Training and Supervision (Count 4)

      Nagamine moves to dismiss the Fourth Cause of Action for “Negligent

Hiring, Training and Supervision,” ECF No. 1 at 22, on the grounds that there are

no allegations in the complaint that Nagamine hired, trained or supervised any


                                         29
employees. ECF No. 39-1 at 13–14. A claim for negligent hiring, training and

supervision relates to an employer’s liability for the conduct of their employees.

See, e.g., Otani v. City and Cty. of Haw., 126 F. Supp. 2d 1299, 1308–09 (D. Haw

1998).

      As the employee who allegedly harmed Plaintiff, it is unclear how this claim

relates to Nagamine. Plaintiff did not respond to this concern in her Opposition.

But Plaintiff appears to have intended to bring the Fourth Cause of Action against

only the State Defendants. See ECF No. 52-1 at 13. Because Plaintiff’s

Opposition is silent in this regard, and because the allegations against Nagamine do

not allege that he hired, trained or supervised anyone, the Court GRANTS

Nagamine’s Motion to dismiss the Negligent Hiring, Training and Supervision

claim against him (Count 4) WITH PREJUDICE.

             c.    Punitive Damages (Count 8)

      Nagamine moves to dismiss the Eighth Cause of Action for “Punitive

Damages,” ECF No. 1 at 25 on the ground that punitive damages are a form of

damages, on not a cause of action. ECF No. 39-1 at 14. Plaintiff does not address

this argument in her Opposition, but in her Opposition to the State Defendants’

Motion for Summary Judgment, Plaintiff concedes that punitive damages are a

remedy, and not a cause of action. ECF No. 52-1 at 13. The Court therefore

DISMISSES Plaintiff’s Eighth Cause of Action for “Punitive Damages.”


                                         30
IV.    HERMOSURA’S MOTION FOR JUDGMENT ON THE PLEADINGS

      A.     Analysis

             i.     Constitutional Violation Under 42 U.S.C. § 1983 (Count 1)

      Defendant Hermosura argues that the Court should dismiss Plaintiff’s

§ 1983 claim (Count 1) against him because there are insufficient allegations to

state a claim for relief. ECF No. 43-1 at 7–9. Hermosura also contends that

Plaintiff must meet a heightened pleading standard because the claims are subject

to qualified immunity. ECF No. 59 at 4–6. But this argument was raised for the

first time in reply, so the Court does not consider it. Coleman v. Quaker Oats Co.,

232 F.3d 1271, 1289 n.4 (9th Cir. 2000). The only question is thus whether the

Complaint properly states a claim for relief.

      The Complaint does not allege that Hermosura was in any way involved in

Nagamine’s sexual harassment of Plaintiff. Rather, Plaintiff seeks to attribute

liability to Hermosura solely for his involvement in re-hiring Nagamine after

Nagamine allegedly had a prior sexual relationship with an underaged softball

player sometime around 1997. ECF No. 50 at 10–11. In her Opposition, Plaintiff

points to paragraphs 72 through 77 of the Complaint to argue that there are

sufficient allegations to hold Hermosura liable under 42 U.S.C. § 1983 for re-

hiring Nagamine after the prior relationship. Id. The Court agrees with Hermosura

that the Complaint is insufficient to state a claim against him.


                                          31
      Under 42 U.S.C. § 1983, supervisors may be liable for the constitutional

violations of their subordinates if they are “personally involved” in the

constitutional deprivation or where there is a “causal connection between the

supervisor’s wrongful conduct and the constitutional violation.” Grinston v.

Southern Calif. Rapid Transit Dist., 229 F.3d 1157 (9th Cir. 2000) (citing

MacKinney v. Nielsen, 69 F.3d 1002, 1008 (9th Cir. 1995)). A causal connection

may be established by evidence that the official “exhibited deliberate indifference

to the rights of [others] by failing to act on information indicating that

unconstitutional acts were occurring.” Johnson v. Newburgh Enlarged Sch. Dist.,

239 F.3d 246, 259 (2d Cir. 2001) (quoting Colon v. Coughlin, 58 F.3d 865, 873 (2d

Cir. 1995)). Supervisor liability may also apply where the supervisor implements a

“policy so deficient that the policy ‘itself is a repudiation of constitutional rights’

and is ‘the moving force of the constitutional violation.’” Redman v. Cty. of San

Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (quoting Hansen v. Black, 885 F.2d

642, 646 (9th Cir. 1989)). Under § 1983, “a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Hydrick v. Hunter, 669 F.3d 937, 942 (9th Cir. 2012)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)).

      As currently pled, Plaintiff’s allegations against Hermosura are insufficient

to meet this standard. The Complaint does not allege that Hermosura was


                                           32
personally involved in Plaintiff’s sexual harassment, nor is there an allegation that

he implemented an unconstitutional policy. The Complaint only alleges in a vague

yet conclusory fashion that Hermosura, along with six other defendants, “re-hire[d]

[Nagamine] despite actual knowledge of Nagamine’s having pursued his sexual

interest within the School’s student body of minors.” ECF No. 1 ¶ 74. The

Complaint does not allege what specific information Hermosura was aware of

regarding Nagamine’s past, nor what actions Hermosura took in Nagamine’s re-

hiring. Indeed, it is unclear whether Hermosura, as a softball coach, had any hiring

authority at Campbell. Moreover, the Complaint makes only vague assertions

regarding Nagamine’s prior sexual relationship. The Complaint’s allegations as

currently pled are insufficient to plausibly state a claim against Hermosura.

      Although the Complaint as pled fails to state a claim against Hermosura,

amendment would not necessarily be futile. See, e.g., Harris, 682 F.3d at 1131.

While the Court is skeptical that amendment could save the claim, under Johnson,

239 F.3d at 259, and Grinston, 229 F.3d at 1157, it may be possible for Plaintiff to

state a claim against Hermosura. Hermosura’s arguments to deny plaintiff leave to

amend are unpersuasive for the same reasons discussed with respect to Nagamine’s

Motion.

      For these reasons, the Court GRANTS Hermosura’s Motion for Judgment

on the Pleadings on Count 1 WITH LEAVE TO AMEND.


                                         33
             ii.    Title IX Claim (Count 2)

      It is unclear whether Plaintiff initially brought her Title IX claim against

Hermosura in his individual capacity. ECF No. 1 at 19–21. Regardless, Plaintiff

concedes that Title IX cannot apply to defendants in their individual capacities.

ECF No. 50 at 11. Thus, Hermosura’s Motion for Judgment on the Pleadings

regarding Plaintiff’s Title IX claim (Count 1) against him is GRANTED.

             iii.   State Law Claims (Counts 3–8)

      Hermosura argues that if the federal claims against him are dismissed,

Plaintiff’s state law claims should also be dismissed for lack of jurisdiction. ECF

No. 43-1 at 10. Because the Court has granted Plaintiff leave to amend her § 1983

claim and it is unclear whether Plaintiff will retain a federal claim against

Hermosura, the Court will not address jurisdiction over Plaintiff’s state law claims

at this time. See 28 U.S.C. § 1367(c)(3); Souch v. Howard, 27 F. App’x 793, 795

(9th Cir. 2001).

                               V.     CONCLUSION

For the foregoing reasons:

      (1)    The State Defendants’ Motion for Summary Judgment (ECF No.
             44) is GRANTED.

             a.     The Court GRANTS the State Defendants’ Motion for
                    Summary Judgment on Plaintiff’s federal claims (Counts 1–2).

             b.     The Court DISMISSES WITHOUT PREJUDICE the remaining
                    state law claims for lack of jurisdiction (Counts 3–8).

                                          34
      (2)    Nagamine’s Motion for Judgment on the Pleadings (ECF No. 39)
             is GRANTED in part and DENIED in part.

             a.     The Court DENIES Nagamine’s Motion with respect to
                    Plaintiff’s § 1983 bodily integrity claim (Count 1).

             b.     The Court GRANTS WITH LEAVE TO AMEND Nagamine’s
                    Motion with respect to Plaintiff’s § 1983 Equal Protection
                    claim (Count 1).

             c.     The Court GRANTS Nagamine’s Motion with respect to
                    Counts 2, 4, and 8.

             d.     The Court GRANTS WITH LEAVE TO AMEND Nagamine’s
                    Motion with respect to Plaintiff’s Negligence and NIED claims
                    (Counts 3 and 6).

      (3)    Hermosura’s Motion for Judgment on the Pleadings (ECF No. 43)
             is GRANTED.

             a. The Court GRANTS WITH LEAVE TO AMEND Hermosura’s
                Motion with respect to Plaintiff’s § 1983 claim (Count 1).

             b. The Court GRANTS Hermosura’s Motion with respect to
                Plaintiff’s Title IX claim (Count 2).

      Because trial is scheduled to begin September 23, 2019, and because

Plaintiff and Defendants have had ample time for discovery and should be

intimately familiar with the claims in this case, Plaintiff’s deadline to file an

amended complaint shall be on an expedited basis. If Plaintiff chooses to file an

amended complaint, Plaintiff must file by July 31, 2019. Plaintiff is cautioned,

however, that leave to amend is granted solely on the claims specified in this

Order. Plaintiff may not add additional defendants or assert new claims without

first seeking leave of court under the appropriate standard.


                                           35
     IT IS SO ORDERED.

     DATED: Honolulu, Hawai‘i, July 24, 2019.




18-CV-0065 JAO-WRP, Pantastico v. Dep’t of Educ., State of Hawaii - ORDER
GRANTING STATE DEFENDANTS’ MOTION FOR SUMMARY
JUDGMENT, GRANTING IN PART AND DENYING IN PART DEFENDANT
NAGAMINE’S MOTION FOR JUDGMENT ON THE PLEADINGS, AND
GRANTING DEFENDANT HERMOSURA’S MOTION FOR JUDGMENT ON
THE PLEADINGS
                                    36
